The information in this case jointly charged G.W. Williams and Whitt Cowart, Tom Brinkley, and Reuben Brinkley with unlawfully manufacturing five gallons of whisky. Upon the trial the jury returned their verdict finding *Page 304 
the defendants G.W. Williams and Whitt Cowart guilty as charged in the information, and leaving their punishment to the court, and, rendering judgment on the verdict, the court sentenced the defendant G.W. Williams to be confined in the county jail for 90 days and to pay a fine of $500. From the judgment rendered on the verdict against the defendant G.W. Williams, he appealed by filing in this court on March 23, 1923, a petition in error, with transcript of the record. No briefs have been filed, and when the case was called for final submission no appearance was made for oral argument. The Assistant Attorney General in open court moved an affirmation, on the ground that the appeal had not been properly prosecuted and had been abandoned. The motion is sustained. The judgment of the lower court is affirmed. Mandate forthwith.